DISMISS; Opinion Filed April 8, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00381-CV

                            IN RE BILLY RAY RISLEY, Relator

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. W74-11690-K

                              MEMORANDUM OPINION
                        Before Justices O'Neill, Lang-Miers, and Evans
                                   Opinion by Justice Evans
       Before the Court is relator’s petition for writ of mandamus complaining that the trial

court has failed to properly handle and rule on his petition for writ of habeas corpus. The facts

and issues are well known to the parties, so we need not recount them herein. This Court does

not have jurisdiction over relator’s petition. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West

Supp. 2011); In re Hampton, No. 05-07-00440-CV, 2007 WL 1168446 at *1 (Tex. App.–Dallas

Apr. 20, 2007, orig. proceeding) (mem. op.). Accordingly, we DISMISS relator’s petition for a

writ of mandamus for want of jurisdiction.




                                                  /David W. Evans/
                                                  DAVID W. EVANS
130381F.P05                                       JUSTICE